Citation Nr: 1708968	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for liver hematoma, claimed as residuals from liver biopsy.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for Hepatitis B &C, with cirrhosis of the liver,  liver cancer, and hematoma.

5.  Entitlement to service connection for anal fistula. 

6.  Entitlement to service connection for Fournier's gangrene of the scrotum with loss of right testicle.  

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to service connection for hypertension. 

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

 
REPRESENTATION

Appellant represented by:	Francisca Santiago, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.  He died in November 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) from July 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In July 2010, the RO, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for liver hematoma, claimed as residual to liver biopsy.  The Veteran filed a notice of disagreement in December 2012, and the RO issued a statement of the case dated in June 2012.  The Veteran filed a substantive appeal in June 2012.

In November 2012, the RO denied the other service connection claims listed on the title page.  The appellant filed a notice of disagreement dated in December 2012, and the RO issued a statement of the case dated in June 2014.  The appellant filed a substantive appeal in July 2014.  
 
In October 2016, the appellant, accompanied by her representative, testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing, the appellant submitted additional evidence relevant to the claim.  In a statement submitted in November 2016, the appellant's representative waived initial RO consideration for this evidence, and it will be considered when evaluating the claims.

After the Veteran died in November 2013, the appellant, as the Veteran's surviving spouse, in January 2014, requested to be substituted for the Veteran for the purpose of continuing the claims pending at his death.  In February 2014, VA granted substitution for the Veteran's pending claims.  See 38 U.S.C.A. § 5121A (West 2014).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant and her representative have submitted evidence and testified before the Board with respect to the conditions of the Veteran's service at Giessen Army Depot in Germany. The appellant contends that the Veteran was exposed to multiple toxins from equipment and ammunition that was being disposed of, including Agent Orange, general toxic material from deposed munitions, and radioactive material and leaked uranium.  The Veteran was afforded VA examinations in connection with the claims dated in March 2010 and November 2012.  These examinations provided negative opinions regarding whether the claimed disabilities were secondary to liver hematoma and bleeding, which the Veteran had after a liver biopsy.  The examiners indicated alternative etiologies for the conditions, but did not offer opinions as to whether the disabilities were related to service, including whether they were the result of in-service exposure to toxins at the Giessen Army Depot in Germany during service as contended during the Board hearing.  As such, additional opinion is required.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional medical opinion from a physician with respect to the claims pending on appeal.  Review of the claims file should be noted in the examination report.  The physician should respond to the following questions:

(a)  Please state whether or not the Veteran was diagnosed with the following conditions prior to his death, including liver hematoma, peripheral neuropathy of the left and right lower extremities, Hepatitis B &C, with cirrhosis of the liver, liver cancer, anal fistula, Fournier's gangrene of the scrotum with loss of right testicle, diabetes mellitus, hypertension, and GERD.  In this regard, the physician should review the Veteran's post-service treatment records and VA examinations dated in March 2010 and November 2012.  The physician is asked to specifically find whether the Veteran was diagnosed with diabetes mellitus by his primary physician as noted in the November 2012 VA examination report, and if so, whether the condition had resolved  prior to the November 2012 report or whether the prior diagnosis was in error.

 (b)  If the physician finds that the Veteran had one or more of these disabilities, the physician should indicate whether such disability had its onset during active duty, within one year of active duty, or is otherwise related to the Veteran's military service, to include exposure to toxins at Giessen Army Depot in Germany.  The physician should specifically comment on the testimony and argument before the Board in October 2016 regarding potential toxin exposure, including from disposal of military equipment and ammunition, Agent Orange, and uranium.  

With respect to the claim under 38 U.S.C.A. § 1151 for liver hematoma, secondary to liver biopsy, following a review of the Veteran's claims file, the physician should opine (i) whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran sustained an additional disability of the liver, to  include hematoma, as a result of liver biopsy and, if so, (ii) whether such additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was due to an event not reasonably foreseeable.  In this regard, the physician is asked to specifically comment on the appellant's contentions that exposure to toxins at Giessen Army Depot in Germany during service, may have contributed to the claimed hematoma or additional disability. 

In offering any opinion, the physician must consider the appellant's and the Veteran's lay statements regarding the incurrence of the claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the appellant and her attorney a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







